                                           Case 3:20-cv-07869-RS Document 27 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ALINE ANUNCIATO, et al.,
                                  10                                                      Case No. 20-cv-07869-RS
                                                        Plaintiffs,
                                  11
                                                   v.                                     ORDER REGARDING BRIEFING
                                  12                                                      SCHEDULE
Northern District of California
 United States District Court




                                         DONALD J. TRUMP, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          The parties have agreed that Plaintiffs’ Motion for a Preliminary Injunction and

                                  16   Defendants’ Motion to Transfer should progress on the same briefing schedule. Plaintiffs will

                                  17   respond to Defendants’ Motion to Transfer by December 11, 2020. Replies in support of both

                                  18   motions are due December 18, 2020. Should oral arguments be required, they will be held on the

                                  19   same day.

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: December 7, 2020

                                  24                                                  ___ ___________________________ __
                                                                                                                      _ ______
                                                                                       ______________________________________
                                                                                       RICHARD SEEBORG
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
